  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY REYNOLDS, et al.,         )
                                 )
     Plaintiffs,                 )
                                 )       CIVIL ACTION NO.
     v.                          )         2:85cv665-MHT
                                 )              (WO)
ALABAMA DEPARTMENT OF            )
TRANSPORTATION, et al.,          )
                                 )
     Defendants.                 )

                              JUDGMENT

    In    accordance   with    the   stipulation   of   dismissal

(doc. no. 9347), it is the ORDER, JUDGMENT, and DECREE

of the court that the individual-contempt claims (doc.

nos. 6492 and 7040) of the following claimants:

    • Gent Gibson,

    • Clarence Gissendaner,

    • Carl Goggans,

    • Eddie Lewis Ford, and

    • Royal Porch

are dismissed with prejudice, with the parties to bear

their own costs.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    DONE, this the 6th day of September, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
